Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “where the charging the node M of the first shift register and the charging the node M of the second shift register are performed during the displaying of the one black frame” ([0117][0137] fig 10) with all other limitation cited in claim 1 and “wherein the charging the node M of the first shift register comprises receiving an LSP A signal through a line to which the first shift register is connected in a local way” ([0113][134] fig 8B 9B) with all other limitation cited in claim 4 and “wherein the charging the node M of the first shift register comprises receiving an LSP A signal through a line to which the first shift register is connected in a local way” ([0114][135] fig 8B 9B) with all other limitation cited in claim 5 and “before sensing the subpixel connected to the Jth gate line, receiving an RST1 A signal through a line to which the first shift register is connected in a local way; and charging a node Q of the first shift register as a carry charged in the node M of the first shift register moves to the node Q” ([0120] fig 9A 9B) with all other limitation cited in claims 6 and “wherein after one black frame is displayed the first shift register performs sensing for  compensation for the subpixels connected with the Jth gate line, and subsequently the second shift register performs sensing for compensation for the subpixels connected with the Kth gate line” ([0119][0138] fig 10 and fig 11) with all other limitation cited in claim 10.

NOH et al US 20190103049 discloses a gate driver of an OLED display but does not disclose “where the charging the node M of the first shift register and the charging the node M of the second 
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 12/18/2021Primary Examiner, Art Unit 2692